Title: From George Washington to William Vans Murray, 26 October 1799
From: Washington, George
To: Vans Murray, William

 

Dear Sir,
Mount Vernon Octr 26th 1799

Within the space of a few days, I have been favoured with your letters of the 26th of July, and duplicate of one of the 7th of April (the original is missing)—and of those dated the 9th and 17th of August, with their enclosures.
For the information given in these, and for your kindness in sending me a sketch of the Water throwing Mill, I feel much obliged, and thank you for the trouble you have been at in making the drawing of it; being persuaded of its utility, although advanced as I am, and engaged in other pursuits, I shall not be able to avail myself of the insight it conveys. Others however may, and I shall take care to make it known on all proper occasions.
The Affairs of Europe have taken a most important, and interesting turn. What will be the final result of the uninterrupted successes of the combined Arms, (so far as the accounts which have been received in this Country, are brought down) is not for a man at the distance of 3000 miles from the great theatre of action, to predict; but he may wish, and ardently wish on principles of humanity, and for the benevolent purpose of putting a stop to the further effusion of human blood, that the successful Powers may know at what Point to give cessation to the Sword, for the purpose of negociation. It is not uncommon, however, in prosperous gales, to forget that adverse winds may blow. Such was the case with France. Such may be the case of the Coalesced Powers, against her. A by stander sees more of the game, generally, than those who are playing it; so, Neutral Nations may be better enabled to draw a line between the contending Parties, than those who are Actors in the War. My own wish is, to see every thing settled upon the best and surest foundation for the Peace & happiness of mankind, without regard to this, that, or the other Nation. A more destructive Sword never was drawn (at least in modern times) than this war has produced. It is time to sheath it, and give Peace to mankind.
A severe Electioneering contest has just closed in the state of Pennsylvania—adverse to ⟨the fortunes of⟩ the Federal Party, by a considerable majority in favour of Chief Justice McKean agt Mr Ross, Senator for that State. Great pains was taken on both sides, and considerable abuse of character ⟨illegible⟩ neither was exempt from it.
You are going to be employed in an important, & delicate Negociation;

for the success of which, in all its ⟨respects⟩, no one more ardently, and ⟨illegible⟩ than I do. Your Colleagues in this business will be able to give you such accurate details of the internal concerns of our Country, as not only to render any attempt of mine to do it nugatory, but injudicious; for which reason I shall refer you to them for the state of our Political ⟨Prospects⟩ &ca.
I most devoutly wish that the cogent—indeed unanswerable arguments you urged to dissuade our friend  from visiting the United States in the present crisis of our Affairs may have prevailed. The measure would be injudicious in every point of view (so says my judgment) in which it can be placed. Embarrassing to himself—Embarrassing to his friends. and possibly embarrassing to the Government in the result. ⟨His final⟩ decision however must have been made ’ere this, I shall add no more on this head—nor indeed, for the reasons already assigned, on any other subject.
Mrs Washington who has been much indisposed for sometime past—(now better) unites her best wishes with mine, for Mrs Murray & yourself; and with sincere and affectionate esteem & regard, I am always Dear Sir, Your Most Obedient, and Very Humble Servant

Go: Washington

